ON PETITION FOR RE-HEARING.

Per Curiam:

The attention of the court is called *412by the petition for re-hearing in this case to the fact that the appellants alleged as error the assessment of the amount of recovery, the same being too large. In the interest of the discussion of the main question involved in this case this matter was overlooked. It is claimed by the appellants that the verdict exceeded the amount due on the note by $37.51. As this claim was made in the brief of the appellants and not controverted by the brief of the respondent, we will treat it as an accepted fact, without entering into a computation of the interest due on the note sued on. The original opinion.will, therefore, be modified to the extent that the judgment will be affirmed upon the remittance by the respondent of $37.51.